                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



Jessica Monique Rowell,                        Civil No. 18-cv-2570 (MJD/TNL)

                   Plaintiff,

v.
                                                        ORDER
Tara L. Lassen,

                   Defendant.




      Based upon the Report and Recommendation by United States Magistrate

Judge Tony N. Leung dated May 10, 2019 [Doc. No. 24], along with all the files

and records, and no objections to said Recommendation having been filed,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss Plaintiff’s

Complaint [Doc. No. 13] is GRANTED as follows:

      1.    Plaintiff’s claims for monetary damages are DISMISSED WITH

            PREJUDICE.
     2.    Plaintiff’s claims for injunctive relief are DISMISSED WITHOUT

           PREJUDICE.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




Date: June 11, 2019                     s/ Michael J. Davis
                                        Michael J. Davis
                                        United States District Court
